      Case 7:19-cv-09464-KMK-LMS Document 20 Filed 04/21/20 Page 1 of 2




                                                              Kempshall McAndrew
                                                              Kmcandrew@cuddyfeder.com



April 21, 2020

VIA ECF:
Peter Sverd, Esq., of Counsel
to Thomas B. Bacon, P.A.
225 Broadway - Suite 613
New York, NY 10007

Re: Owen Harty v. Roedel Partners of Mt. Kisco, LLC, et. al.
    Civil Action No.: 7:19-cv-09464-KMK

Dear Mr. Sverd:

As you know, the Plaintiff’s claim is based on the allegation that websites for
Defendants’ hotel were non-ADA compliant. To support this claim, at the March 25,
2020 status conference with Magistrate Judge Smith, and in our subsequent
correspondence, you agreed to provide dated screenshots which demonstrate this
alleged lack of compliance with the ADA as of October 6, 2019 (the “Dated
Screenshots”).

The Dated Screenshots you provided in your April 13, 2020 email demonstrate that the
websites at issue are ADA-compliant, listing accessibility features such as disabled
parking, a wheelchair accessible path of travel, Braille or raised sign language, in-room
accessibility, and a roll-in shower (the April 13, 2020 email, with screenshots, is
annexed hereto).

In short, the Dated Screenshots defeat Plaintiff’s claim. Plaintiff has no good-faith basis
to maintain this action. Indeed, the Dated Screenshots expose that Plaintiff never had a
good-faith basis for this action. Plaintiff’s frivolous conduct has resulted in unnecessary
legal expenses to Defendants for which he should be held liable. If Plaintiff does not
withdraw his Complaint against Defendants, in its entirety and with prejudice, within
twenty-one (21) days, Defendants will be constrained to make a motion pursuant to Fed.
R. Civ. Pr. 11.




                                                                                   4440541.v1
      Case 7:19-cv-09464-KMK-LMS Document 20 Filed 04/21/20 Page 2 of 2




04/21/20
Page 2



Please be guided accordingly.

Very truly yours,

/s/ Kempshall C. McAndrew
Kempshall C. McAndrew




                                                                     4440541.v1
